Citation Nr: 1609940	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the right tibia and fibula.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1987 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2014, the Board remanded the case for further development.
   
In January 2016 and February 2016, the Veteran communicated an intent to seek VA compensation for flatfoot and sleep apnea.  These claims are referred to the agency of original jurisdiction (AOJ) for disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a leg length discrepancy which may be related to his service-connected right leg fracture; however, no competent medical professional has provided an opinion stating that this is so.  A medical opinion as to the etiology of the Veteran's leg length discrepancy must be obtained.  

The Veteran has pain in the area of the iliac crest of the right hip, from which bone was harvested for a grafting procedure on the Veteran's service-connected right leg fracture, and painful motion of the hip joint.  A September 2014 VA examiner concluded that the Veteran's painful motion could not be related to his right iliac crest pain, since the site was far away from the hip joint.  However, an October 2015 VA examination found limitation of motion of the joint, particularly external rotation, as a result of pain; the examination also found that the Veteran cannot lie on his right hip without pain, nor is he able to wear a harness that would place his right hip in the lateral decubitus position.  

As there is contradictory evidence as to whether the Veteran has painful motion of the hip joint that is attributable to his service-connected right leg fracture residuals, it is necessary to obtain a VA medical opinion that specifically addresses this question.  See generally Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition);

The December 2015 appellate brief indicates that the Veteran has venous insufficiency which is attributable to his fracture residuals; this allegation must also be addressed in the examination scheduled upon remand.  Id.  

The October 2014 remand directed that the Veteran be asked to provide written authorization to obtain treatment records from a private medical professional, Dr. C.M.  The AOJ sent the Veteran a letter in February 2015, notifying him of the need to provide written authorization to obtain Dr. M.'s records; the Veteran did not respond.  Accordingly, VA is under no further obligation to assist the Veteran with respect to these records. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

Nevertheless, in view of the fact that the case is being remanded for additional development, and because the Veteran's attorney indicated in a December 2015 letter that these records remain relevant to the Veteran's appeal and should be obtained, a final attempt should be made to obtain authorization from the Veteran to obtain treatment records from Dr. M.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing the Veteran's written authorization, obtain records from Dr. C.M. (full name found in December 2015 appellate brief.)  Notify the Veteran that VA is under no further obligation to assist him in obtaining these records if he does not provide the requested authorization.  If records cannot be obtained from Dr. M.  after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Obtain VA treatment records since February 2015.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide a measurement of the Veteran's leg length discrepancy, and state whether it is at least as likely as not (a 50 percent or greater probability) that the discrepancy is the result of his service-connected right leg fracture.  

The examiner is also to evaluate the Veteran's right hip, and state whether any or painful motion of the hip is the result of his right iliac crest pain.  The examiner's attention is drawn to the October 2015 VA examination, showing limitation of external rotation and pain when lying down or wearing a harness, when reaching a conclusion in this matter.  

The examiner is also asked to state whether the Veteran has venous insufficiency, and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that it is the result of his service-connected right leg fracture.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




